 

 

 

eXHIBIT 10.6.1

 

amendment to the

CINeRGY Corp. excess pension plan

The Cinergy Corp. Excess Pension Plan, as amended and restated effective as of
December 31, 2008 (the "Plan"), is hereby amended effective as of the close of
business on January 31, 2010 or such other date specified below.

(1)            Explanation of Amendment

The Plan is amended to change the sponsor of the Plan from Cinergy Corp. to Duke
Energy Corporation and to clarify the treatment of banked vacation under the
Plan.

(2)            Amendment 

(a)            Effective as of November 1, 2009, the last sentence of Section
4.2(b)(ii) of the Plan is amended in its entirety to read as follows:

"Notwithstanding the foregoing, a Participant's benefit under the Plan shall be
calculated by (i) determining the Participant's Highest Average Earnings by
including Accrued Vacation Pay in Earnings when paid at the Participant's
termination of employment, and (ii) without taking into account the provision in
the Cinergy Pension Plan that provides that the Participant's Highest Average
Earnings will be determined without regard to Accrued Vacation Pay, with the
resulting amount, increased by the average annual Accrued Vacation Pay, if any,
paid at the Participant's termination of employment."

(b)           The first two sentences of Article VIII of the Plan are hereby
amended in their entirety to read as follows:

"Duke Energy Corporation retains the sole and unilateral right to terminate,
amend, modify or supplement the Plan, in whole or in part, at anytime. 
Amendment shall be through action of the Board of Directors of Duke Energy
Corporation or the Committee.  The Board of Directors of Duke Energy Corporation
or the Committee may delegate its respective right to amend the Plan, subject to
any limitations it may impose, to an officer of the Company."

(c)            Section 9.1 of the Plan is hereby amended in its entirely to read
as follows:

"9.1          Top Hat Plan.  Duke Energy Corporation intends for the Plan to be
an unfunded "top-hat" plan for a select group of management or highly
compensated employees which is exempt from substantially all of the requirements
of Title I of ERISA pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.  Duke Energy Corporation is the Plan sponsor under Section 3(16)(B) of
ERISA."

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed
effective as of the date specified below and Duke Energy Corporation accepts
sponsorship of the Plan effective as of the close of business on January 31,
2010.

CINERGY
CORP.                                                                                                  
DUKE ENERGY CORPORATION

By:            /s/ JENNIFER L. WEBER                      
                                                By:            /s/ JENNIFER L.
WEBER__________

Title:        Senior Vice President and
Chief                                                              Title:
       Senior Vice President and Chief

                Human Resources Officer                            
                                                          Human Resources
Officer

Date:       January 28,
2010                                                                                     
Date:      January 28, 2010

 

 

 

--------------------------------------------------------------------------------

 